888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Hibbard KENDRICK, Petitioner.
No. 89-8021.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 15, 1989.Decided Oct. 18, 1989.

Hibbard Kendrick, petitioner pro se.
Before DONALD RUSSELL, WIDENER, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Hibbard Kendrick, a Virginia prisoner, petitions this Court for a writ of mandamus.  Kendrick complains of the district court's delay in acting on Kendrick v. Blankenship, C/A No. 87-0222-A (W.D.Va.), a 28 U.S.C. Sec. 2254 petition.  Kendrick's mandamus petition is now moot, as the district court dismissed his Sec. 2254 petition on August 24, 1989.  Accordingly, we grant leave to proceed in forma pauperis but deny the petition for a writ of mandamus.


2
PETITION DENIED.